Citation Nr: 0925781	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a herniated nucleus 
pulposus (HNP), claimed as back problems. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1989 to 
August 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for 
hypertension and a herniated nucleus pulposus, claimed as 
back problems.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is of record.

Also in April 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in April 
2009 that is included in the record.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Hypertension is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service, nor was it present within one year following 
separation from service.

3.  A back problem, including a HNP is not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A chronic back problem, including a HNP, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claim was received in February 2005.  The 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in February 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case (SOC) was issued in June 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim. Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA and 
private treatment records pertaining to his claimed low back 
disability and hypertension have been obtained and associated 
with his claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of VA compensation, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hypertension

Factual Background and Analysis

The Veteran's service treatment records, including May 1989 
enlistment examination and March 1990 periodic examination 
reports, are silent for hypertension.  Blood pressure 
readings in service were as follows:  on the May 1989 
enlistment physical examination report, it was recorded as 
114/68.  Additional readings were:  120/80 (October 1989), 
130/84 (on a March 1990 physical examination report), 124/78 
(March 1990), 114/62 (March 1990 dental record), 110/80 
(April 1990), 110/60 (September 1990), 120/60 (May 1991), 
130/60 (August 1991), 121/84 (November 1991), 124/76 (July 
1992), 127/76 (September 1992 dental record), 110/80 
(December 1992 dental record), and 140.80 (March 1993).

In a July 1996 private medical record, the Veteran's blood 
pressure was noted to be 140/100.  On a September 1996 
private treatment record, his blood pressure reading was 
162/100 and repeated 10 minutes later at 140/100.  The 
physician diagnosed borderline hypertension.  

In an October 1996 private follow-up note, the physician 
noted that the Veteran's hypertension remained slightly 
elevated (150/104) while on medication and that his systolic 
rating remained above 100.  He also noted that the Veteran 
was not exercising like suggested and diagnosed mild 
hypertension. 

In a November 1996 follow-up private treatment record, the 
Veteran's blood pressure was 150/90, and had been running 
150/110.  The physician diagnosed severe hypertension.  

The claims file contains private treatment records showing 
the Veteran continued to be treated for hypertension by his 
private physician through 2002. 

In a March 2006 statement, the Veteran claimed that while in 
service he was told "your blood pressure is kind of high" 
and it was passed off as anxiety or nervousness.  He stated 
that he was at a fairly high level of physical health while 
in the military and yet still had blood pressure that was 
high and not looked into any further or diagnosed to be 
treated.  He stated that he believed it all stems back to the 
years he spent in the Army where there is a high level of 
stress and anxiety and sleep depravation. 

In February 2008 VA examination report, the Veteran 
complained of hypertension.  The physician reviewed the 
claims file and noted that the Veteran reported that he was 
diagnosed with hypertension in August or September 1995.  He 
denied any hospitalization or surgery relating to 
hypertension, and any history of traumatic injury to the 
heart, cardiac neoplasm, hypertensive renal disease, 
epitasis, headaches, stroke, or cardiovascular disease.  The 
examiner reviewed the service treatment records, noting the 
blood pressure readings recorded in service.  At the time of 
the examination, the Veteran's blood pressure was 138/80 
mmHg.  He had regular rhythm, absent jugular venous 
distension, click, murmur, and pericardial rub, and the point 
of maximal impact was the 4th intercostal space.  The Veteran 
had s1 and s2 heart sounds, normal shape of chest, normal 
left and right percussion examinations, and no peripheral 
edema.  Follow-up blood pressure readings were 138/80, 
138/80, and 136/76.  An echocardiogram performed at the time 
was normal.  The physician opined that the Veteran did not 
have hypertension during service, because while in service 
the Veteran had only one systolic reading in the hypertension 
range, and this was taken when he was in pain at which time 
patients with unsustained hypertension may have isolated 
higher than usual blood pressure readings. 

In this case, service treatment records do not show that the 
Veteran had any complaint, treatment, or diagnosis of 
hypertension during active service.  Evidence of a diagnosis 
of hypertension is first shown in 1996 more than 3 years 
after separation from active service and cannot be presumed 
to have been incurred during service.  The Board also notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not shown to be competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, there is no 
competent evidence relating the post-service diagnosis of 
hypertension to any established diagnosis or event in 
service.  In his February 2008 report, the VA examiner 
clearly indicated that the Veteran's current hypertension is 
not directly related to service, as the Veteran's blood 
pressure readings in service did not raise to the level of 
hypertension.  Service connection is not granted.

Low Back Disability

Factual Background and Analysis

The Veteran's May 1989 enlistment examination and March 1990 
periodic examination reports are silent for a back 
disability.  In a September 1990 service treatment note, the 
Veteran complained of low back pain and denied any back 
trauma in the previous 72 hours.  The examiner noted full 
range of motion, no spasms, and some low back pain tenderness 
on palpation, and diagnosed mechanical back pain. 

In a July 1998 private treatment examination, the Veteran 
complained of back pain.  He stated that he was moving a 
refrigerator and had this pain develop subsequent to that.  
He stated that the pain was not as bad at the examination as 
it had been.  The physician diagnosed back pain with 
radiation into his left hip. 

In an April 2003 private treatment record, the Veteran 
complained of pain in his low back which radiated to his left 
buttocks, but not into the lower extremity.  He reported that 
he had some remote problems with his back in the past that 
started in the military, but that he did not recall getting 
x-rays, and that his symptoms flare up on his about once a 
year.  The physician diagnosed low back pain. 

In a September 2003 private treatment note, the Veteran 
complained again of some low back pain.  He was diagnosed 
with low back pain.  An MRI report from that time found small 
right paracentral/posterolateral disc protrusion at the L5-S1 
level without evidence of thecal sac or nerve root 
effacement. 

In a January 2004 private examination, the Veteran again 
complained of intermittent problems with low back pain.  The 
physician diagnosed herniated nucleus pulposus lumbar spine. 

In a March 2005 statement, the Veteran claimed that his back 
problems started when he fell off a tanker truck.  He stated 
he landed on his feet, but most of the weight was directed 
towards his right foot as he was jabbed by a broken fuel line 
in the left shin.  He said his back pain has gotten worse as 
he got older. 

In a March 2006 statement, the Veteran claimed that he has 
had back pain ever since falling off a tanker truck.  He 
stated that he consulted a medic who happened to be working 
at a desk in his barracks, and the next day went to the 
infirmary.  He stated that the pain is constant but some days 
are worse than others.  He claimed to be limited as to 
certain activities he can do or the length of time in which 
he can do them.  He stated that although his medical records 
show an injury from moving a refrigerator, he reinjures his 
back all the time by doing things such as lifting a couch, a 
tool box full of tools, a spare tire, pushing a lawn mower, 
and if he's on his feet for a long time.  He claimed that the 
pain is in the exact same spot every time, and that he 
believes it is re-aggravating the original injury from 
falling off the truck in the Army.  Although he had not been 
to the doctor frequently, the Veteran claims that he has had 
a couple of different prescriptions that he takes when it 
flares up. 

In a February 2008 VA examination report, the Veteran 
complained of back pain after falling off a truck while in 
service.  The physician noted that the Veteran was only seen 
once during the military for back pain and at that time there 
was no history of a fall given.  The physician also noted 
that there were no other military clinic notes regarding back 
pain in the claims file, and, furthermore, the first private 
doctor visit regarding back pain was for tailbone pain in 
July 1998 which occurred after he was moving a refrigerator.  
The Veteran claimed that he couldn't recall how long he had 
back pain then, and that he failed a running test in 1992 
because of back pain.  He stated he has pain in his back 
every day in the mid back to mid lumbar area, and it is worse 
depending on what activities he has done.  He complained that 
the daily pain has been occurring for at least 10 years.  The 
Veteran complained that his pain has gotten progressively 
worse, and that his response to treatment has been poor.  The 
Veteran denied any history of hospitalization or surgery and 
neoplasm, but reported a history of fatigue, decreased 
motion, stiffness, spasms, lumbar pain, dull to sharp with 
certain movements, constant pain, burning radiating pain in 
buttocks and down the back of his legs, flare-ups every 3-4 
months lasting 4 to 5 days, precipitating factors such as 
extra lifting or doing sit-ups, and an alleviating factor of 
rest.  The Veteran stated he had limitations on walking of 1 
mile, and limits on standing 45 to 60 minutes.  

Following a physical examination, the physician diagnosed 
degenerative disease of the thoracis and lumbar spine.  The 
physician stated he could not resolve the issue without 
resort to mere speculation because many years have elapsed 
since the Veteran was seen for back pain on one occasion in 
the clinic when in the military, and low back pain is the 
second most common reason for visiting a physician.  The 
physician noted that the Veteran was treated for muscle 
strain while in service and that a herniated nucleus pulposis 
or spinal fracture would have incapacitated the Veteran and 
required more than one visit to the clinic. 

Medical treatise evidence concerning the causes and symptoms 
of an annular tear was associated with the claims file in 
April 2009.

In this case, service treatment records do show that the 
Veteran had a single back complaint in September 1990, and 
mechanical back pain was diagnosed.  He finished his 
remaining three years of service without any further 
documentation of back complaints noted in the service 
treatment records.  The inservice back complaint was acute 
and transitory and appeared to have resolved without any 
residual disability noted in service.  Evidence of a 
diagnosis of a back disability is first shown in September 
2003 almost 10 years after separation from active service.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Furthermore, there continues to be no 
competent medical evidence relating the post-service 
diagnosis of a back disability to any established event in 
service.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant in April 2009 is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.

Although the Veteran has complained of persistent back pain 
since service, the Board finds that the February 2008 VA 
examiner's opinion is more probative.  The VA examiner 
concluded that he could not advance a nexus opinion on 
whether current degenerative disease of the back was 
proximately related to a claimed in-service injury more than 
18 years ago without resort to speculation.  The VA examiner 
had reviewed the entire claims file as well as examined the 
Veteran.  The Board finds that any link between the Veteran's 
present back disability and his in-service accident more than 
18 years ago appears too attenuated and is not supported by 
the medical evidence in the claims file.  Therefore, the 
Board finds that entitlement to service connection for a low 
back disability is not warranted.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish 
service connection claims on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current hypertension and back 
disabilities began in active service, these claims turn on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for hypertension and a low back disability must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for hypertensive vascular 
disease is denied. 

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


